        Case 2:19-cv-01349-TLN-CKD Document 81 Filed 03/02/21 Page 1 of 2


1    Mohammed Wael Aly (CA #312419)
     1515 E Katella Ave, Unit 4138
2    Anaheim, CA 92805-7901
     720-445-5655
3
     mvcarminati@ndh-law.com
4    Counsel for Defendants and Counter-Plaintiffs

5    NDH LLC
     Mario B. Williams (Ga # 235254)
6
     44 Broad Street NW, Suite 200
7    Atlanta, GA 30303
     404-254-0442/ 404-935-9391 FAX
8    mwilliams@ndh-law.com
     Counsel for Defendants and Counter-Plaintiffs
9

10                           IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     AMAZING INSURANCE, INC., a Georgia           )
13   corporation,                                 )
                                                  )
14                                     Plaintiff, )  Civil Action No.
     v.                                           )  2:19-cv-01349-TLN-CKD
15
                                                  )
16   MICHAEL A DiMANNO, an individual,            )
     and ACCUIRE, LLC, a Florida limited          )
17   liability company,                           )  ORDER GRANTING
                                                  )  MOTION TO CONTINUE
18
                        Defendants.               )  DISCOVERY DEADLINES
19                                                )
     _____________________________________________________________________________
20
     MICHAEL A DiMANNO, an individual,       )
21
     and ACCUIRE, LLC, a Florida limited liability
                                             )
22   company,                                )
                               Counter-Plaintiff,
                                             )
23   v.                                      )
                                             )
24   VIKASH JAIN, an individual,             )
25   GERALD DOUGLAS ROBERTON, an individual, )
     and KARA CHILDRESS, an individual,      )
26   ALEX CAMPOS, an individual              )
                                             )
27              Third-Party Defendants.      )
28


                                                       -1-
                                                     ORDER
        Case 2:19-cv-01349-TLN-CKD Document 81 Filed 03/02/21 Page 2 of 2


1                                                 ORDER

2           This matter is before the undersigned on the Consent Motion to Modify Discovery Deadlines.
3
     For good cause shown, the Motion is hereby GRANTED, and the case deadlines are extended as
4
     follows:
5
            Close of Discovery: April 15, 2021
6

7           Initial Expert Disclosures: June 15, 2021

8           Supplemental Expert Disclosures: July 15, 2021
9
            Dispositive Motions: August 26, 2021
10

11   DATED: March 2, 2021
                                                              Troy L. Nunley
12
                                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -2-
                                                    ORDER
